Citation Nr: 0821977	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability. 

3.  Entitlement to service connection for right ear hearing 
loss disability.  

4.  Entitlement to an increased rating for spondylolysis, 
lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1974.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of September 2004 and January 2006 
rating decisions rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied in a December 1994 rating decision.  The veteran 
did not appeal that decision and it became final.  

2.  The evidence added to the record since the December 1994 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  Left ear hearing loss disability is attributable to 
service. 

4.  Right ear hearing loss disability did not manifest in 
service.  

5.  Right ear hearing loss disability is not attributable to 
service.

6.  Spondylolysis, lumbar spine is manifested by muscle 
spasms, pain of the thoracolumbar- sacral spine and 
limitation of motion on repetitive use.  There is the 
functional equivalent of limitation of flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral hearing loss disability 
has been received and the claim is reopened.  38 U.S.C.A. 
§§ 501, 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Left ear hearing loss disability was incurred in service 
and an organic disease of the nervous system may be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  Spondylolysis, lumbar spine, is 40 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.71a, 
Diagnostic Code 5239 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letters dated 
in February 2004 and October 2005.  
The February 2004 letter informed the veteran on the 
requirements to reopen the claim for service connection for 
bilateral hearing loss disability.  The October 2005 letter 
informed the veteran on the requirements for establishing an 
increased rating.  While the letters provided adequate notice 
with respect to the evidence necessary to reopen a claim and 
to establish an increased rating, they did not provide notice 
of the type of evidence necessary to establish a disability 
rating and an effective date.  See Dingess, supra.  However, 
the veteran was subsequently provided notice pertaining to 
these elements by letter dated in April 2006, prior to the 
issuance of a Supplemental Statement of the Case (SSOC).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in April 2006 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim. 

					Analysis 

Initially, the Board notes that the records do not show that 
the veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  





Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

The veteran was denied service connection for bilateral 
hearing loss disability in December 1994.  The RO found that 
the veteran failed to show hearing loss disability as set 
forth by VA regulations.  The veteran failed to file a timely 
appeal of the December 1994 decision.  In January 2004, the 
veteran submitted a request to reopen his claim for service 
connection for bilateral hearing loss disability.  In rating 
decisions issued in June 2004 and September 2004, the 
veteran's claim for service connection remained denied.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The veteran's request to reopen his claim for service 
connection for bilateral hearing loss disability is granted.  
The Board notes that the veteran was denied service 
connection for bilateral hearing loss disability because he 
failed to show hearing loss disability in accordance with VA 
regulations.  Since that determination, the veteran has 
submitted an examination of January 2001 which showed 
auditory thresholds for both ears at 3000 and 4000 were 
greater than 40 decibels.  The examination shows hearing loss 
disability in accordance with VA regulations, a fact not 
previously established.  

The Board finds that the January 2001 examination constitutes 
new and material evidence in that it is neither cumulative 
nor redundant of previously submitted evidence. Based upon 
the reason for the prior denial, evidence of current 
disability is new and material.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the claim.  

Entitlement to service connection for hearing loss 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection for an organic 
disease of the nervous system, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran is seeking service connection for left and right 
ear hearing loss disability.  The veteran's enlistment 
examination in November 1954 reported the ears to be normal 
with auditory acuity of 15/15 in each ear.  The veteran 
denied ear trouble in April 1958 and clinical evaluations 
reported the ears as normal.  Although the veteran was found 
to have good hearing in June 1961 and December 1962, the 
December 1962 examination report showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
10(20)
10(20)
10(20)
10(15)
LEFT
0 (15)
5(15)
5(15)
25(35)
35(40)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

In May 1967 and May 1970, the veteran denied ear trouble and 
clinical evaluations reported the ears to be normal.  The 
veteran also denied ear trouble at his retirement examination 
in December 1973.  Clinical evaluations also reported the ear 
to be normal at that time.  

A VA audiology consult of January 2001 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
45
45
LEFT
20
20
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  The 
examiner opined that the veteran's hearing loss and tinnitus 
are as likely as not related to exposure to hazardous noise 
when on active duty in service.  

The veteran was afforded a VA compensation and pension 
examination in August 2004.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
50
LEFT
20
20
35
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The examiner found that there is no 
evidence in the veteran's claims file to support his claim of 
noise-induced hearing loss while on active duty.  The 
examiner noted that there was significant change in hearing 
when the veteran's retirement examination is compared.  The 
examiner opined that the change in hearing was not due to 
military service, but more than likely due to civilian noise 
exposure, presbycusis, and/or other etiology.  

Having reviewed the evidence pertaining to the veteran's 
claim for left ear hearing loss disability, the Board 
concludes that service connection for left ear hearing loss 
disability is warranted.  The evidence shows that the veteran 
has a current left ear hearing loss disability.  The 
veteran's January 2001 examination showed auditory thresholds 
at 2000, 3000 and 4000 were greater than 40 decibels and the 
August 2004 examination showed auditory thresholds at 3000 
and 4000 were greater than 40 decibels.   

The veteran's December 1962 hearing examination for the left 
ear, when converted to ISO-ANSI standards, showed that 
auditory threshold at 4000 was 40 decibels.  This examination 
shows that during service the veteran had a left ear hearing 
loss.  Although the August 2004 VA examiner opined that the 
change in the veteran's hearing since service was not due to 
military service, but more than likely due to civilian noise 
exposure, presbycusis, and/or other etiology, it does not 
appear that the examiner took into consideration the December 
1962 examination which showed a left ear hearing loss while 
in service.  For this reason, the Board finds the examiner's 
opinion regarding the etiology of the veteran's left ear 
hearing loss unpersuasive.  Although the January 2001 
examiner opined that the veteran's hearing loss is as likely 
as not related to exposure to hazardous noise when on active 
duty in service, the Board finds this opinion also 
unpersuasive because there is no showing that the examiner 
reviewed the veteran's service medical records before making 
this determination.  

The Board finds the in-service findings of hearing loss 
outweigh the findings of the VA examiner.  Accordingly, 
service connection for left ear hearing loss disability is 
granted.

Regarding the veteran's claim for right ear hearing loss 
disability, the Board concludes that service connection is 
not warranted.  The Board recognizes that the veteran has 
established a current right ear hearing loss disability in 
accordance with VA regulations.  See 38 C.F.R. § 3.385.  

During service, the veteran's hearing was tested several 
times and at no time did he meet the criteria for right ear 
hearing loss.  Although the January 2001 examiner opined that 
the veteran's hearing loss is as likely as not related to 
exposure to hazardous noise when on active duty in service, 
the Board finds this opinion unpersuasive because there is no 
showing that the examiner reviewed the veteran's service 
medical records before making this determination.  The August 
2004 examiner opined that the veteran's change in hearing was 
not due to military service, but more than likely due to 
civilian noise exposure, presbycusis, and/or other etiology.  

Based upon the cumulative record, the Board has placed 
greater probative value on the opinion proffered by the VA 
examiner and finds against the veteran's claim.  
Even though the veteran has a current right ear hearing loss 
disability, there is nothing reliable in the record that 
connects the disability to service.  The Board has considered 
the statements made by the veteran linking his right ear 
hearing loss disability to in-service noise exposure from 
working as an aircraft mechanic.  The Board is aware that the 
ability to perceive sound come to a layman through his 
senses.  See Layno, supra.  However, a layperson lacks the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran's assertions of right ear hearing loss disability due 
to in-service noise exposure are unpersuasive.  Accordingly, 
service connection is denied.  

The preponderance of the evidence is against the claim for 
service connection for right ear hearing loss disability.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2007).  

Entitlement to an increased rating for spondylolysis, lumbar 
spine 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  As will be explained below, the Board 
concludes that a uniform evaluation is warranted for the 
issue on appeal.  

The veteran's spondylolysis, lumbar spine, has been rated as 
20 percent disabling under the provisions of Diagnostic Code 
5239.  The current rating of 20 percent disabling 
contemplates forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  To warrant a 30 percent rating the 
evidence must show forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  To warrant a 40 percent rating the evidence 
must show the functional equivalent of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

An outpatient treatment record of August 2005 noted the 
veteran's thoracolumbar spine range of motion was to 80 
degrees of flexion, 30 degrees of extension, 20 degrees of 
LFR and 20 degrees of LFL.  The veteran's January 2006 
compensation and pension examination noted moderate fatigue, 
moderate decreased motion, moderate stiffness of the 
thoracolumbar spine and mild weakness of the thoracolumbar 
spine.  Pain of the thoracolumbar- sacral spine and 
limitation on walking was noted.  Thoraco-lumbar spine range 
of motion showed (in degrees) flexion 15 to 70 (pain at 50), 
extension -15 to 0 (pain at 10), left lateral flexion 0 to 15 
(pain at 10), right lateral flexion 0 to 10 (pain at 5), left 
lateral rotation 0 to 15 (pain at 10) and right lateral 
rotation 0 to 15 (pain at 10).  Limitation of motion on 
repetitive use was 15 to 60 degrees, with pain as the factor 
most responsible for the limitation.  It was noted that the 
lumbar spine showed degenerative changes of all lumbar 
vertebra and that lumbar intervertebral disc spaces were 
intact.  Objective evidence of thoracic sacrospinalis left 
and right were noted as moderate spasms, no atrophy, mild 
guarding, moderate pain with motion, moderate tenderness, and 
no weakness.  Objective evidence of lumbar sacrospinalis left 
was noted as moderate spasms, no atrophy, moderate guarding, 
severe pain with motion, moderate tenderness, and mild 
weakness.  Objective evidence of lumbar sacrospinalis right 
was noted as moderate spasms, moderate guarding, severe pain 
with motion, moderate tenderness and no weakness.  There was 
no evidence of fracture, subluxation, compression or collapse 
of the lumbar vertebra.  It was found that the nature of the 
veteran's condition did not involve the cervical or upper 
thoracic spine.  A diagnosis was given of spondyoloysis 
thoracolumbar spine.  

The evidence supports a 40 percent evaluation.  Flexion was 
functionally limited to 50 degrees due to pain (this is where 
the examiner reported the start of pain).  In addition, his 
extension was reduced to 15 degrees.  Therefore, when his 
functional limitations are actually computed, he had a 
remaining functional range of motion from 15 to 50 degrees 
due to pain.  This functional decrease more closely 
approximates a range of motion of flexion limited to 30 
degrees.  38 C.F.R. § 4.7.  In reaching this determination, 
the Board notes that the method of reporting by the examiner 
is odd.  But the Board shall base the decision on the 
evidence of record.

The Board acknowledges that the veteran reports pain, 
fatigue, weakness and muscle spasms.  The January 2006 
examination noted that the muscle spasms, localized 
tenderness or guarding were severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  Moreover, the 
veteran's January 2006 compensation and pension examination 
noted moderate fatigue, moderate decreased motion, moderate 
stiffness of the thoracolumbar spine and mild weakness of the 
thoracolumbar spine.  Chores and exercise were severely 
limited and the ability to play sports was prevented.  
Clearly, this examiner was establishing the presence of 
functional limitation greater than the veteran's best range 
of motion.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by See Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign a higher 
rating.  In particular, there is no indication that there are 
neurologic deficits that would be separately rated.  The 
Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.




ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.

Service connection for left ear hearing loss disability is 
granted.  

Service connection for right ear hearing loss disability is 
denied.  

A 40 percent evaluation for spondylolysis, lumbar spine is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


